Exhibit 10.42

 

AMENDMENT NO.11 TO
LOAN AGREEMENT

 

 

This Amendment No. 11 to Loan Agreement (this “Amendment”), dated as of January
31, 2003, is entered into with reference to the Loan Agreement (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
dated as of November 29, 1999 currently among Apio, Inc., a Delaware corporation
(successor by merger and name change to Bush Acquisition Corporation, a Delaware
corporation) (“Borrower”), each lender from time to time a party thereto (each a
“Lender” and collectively, the “Lenders”), Bank of America, N.A., as Issuing
Lender, and Bank of America, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).  Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.  Section references
herein relate to the Loan Agreement unless otherwise stated.

 

The parties hereto hereby agree as follows:

 

1.             Section 1.1 - Definition of “Revolver Termination Date”.  The
definition of “Revolver Termination Date” contained in Section 1.1 is hereby
amended in full to read as follows:

 

“Revolver Termination Date” means February 28, 2003, or such later anniversary
of such date as may be established pursuant to Section 2.6.

 

2.             Effectiveness.  This Amendment shall become effective on such
date (the “Effective Date”) as the Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent and the Lenders,
(a) duly executed counterparts of this Amendment and (b) a duly executed
counterparts of Annex I attached hereto, signed by each Party thereto.

 

3.             Representations and Warranties.  Except (i) for representations
and warranties which expressly relate to a particular date or which are no
longer true and correct as a result of a change permitted by the Loan Agreement
or the other Loan Documents or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the Borrower hereby represents and warrants
that each representation and warranty made by Borrower in Article 4 of the Loan
Agreement (other than Sections 4.6 (first sentence), 4.11, and 4.18) are true
and correct as of the date hereof as though such representations and warranties
were made on and as of the date hereof.  Without in any way limiting the
foregoing, Borrower represents and warrants to the Administrative Agent and the
Lenders that no Default or Event of Default has occurred and remains continuing
or will result from the consents, waivers, amendments or transactions set forth
herein or contemplated hereby.

 

4.             Fees and Expenses.  Borrower hereby agrees to reimburse the
Administrative Agent and the Lenders for the Administrative Agents and Lenders’
reasonable costs and expenses (including reasonable attorney’s fees and
expenses) incurred in connection with the negotiation and drafting of this
Amendment and the transaction contemplated hereby together with any and all
other fees and expenses currently due and owing to the Administrative

 

1

--------------------------------------------------------------------------------


 

Agent and/or the Lenders.  Borrower further agrees that, commencing on the date
hereof, it shall satisfy its obligations under Section 11.3 of the Loan
Agreement not later than five (5) days after receipt of an invoice with respect
thereto from the Administrative Agent.  Each of the parties hereto hereby agrees
that the failure to satisfy the requirements of this Section 4 shall constitute
an Event of Default under the Loan Agreement.

 

5.             Confirmation.  In all respects, the terms of the Loan Agreement
and the other Loan Documents, in each case as amended hereby or by the documents
referenced herein, are hereby confirmed.

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK -

 

SIGNATURE PAGE TO FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Lenders have
executed this Agreement as of the date first set forth above by their duly
authorized representatives.

 

 

APIO, INC., a Delaware corporation

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent, Issuing Lender and sole Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Carol Clements, Senior Vice President

 

S - 1

--------------------------------------------------------------------------------


 

ANNEX I TO AMENDMENT NO. 11

 

CONSENT AND REAFFIRMATION OF GUARANTOR AND PLEDGOR

 

Each of the undersigned guarantors and pledgors hereby consents to the
execution, delivery and performance by Borrower and the Administrative Agent of
the foregoing Amendment No. 11 to Loan Agreement (“Amendment No. 11”).  In
connection therewith, each of the undersigned expressly and knowingly reaffirms
its liability under each of the Loan Documents to which it is a Party and
expressly agrees (a) to be and remain liable under the terms of each such Loan
Document, and (b) that it has no defense, offset or counterclaim whatsoever
against the Administrative Agent or the Lenders with respect to any such Loan
Document.

 

Each of the undersigned further agrees that each Loan Document to which it is a
Party shall remain in full force and effect and is hereby ratified and
confirmed.

 

Each of the undersigned further agrees that the execution of this Consent and
Reaffirmation of Guarantor and Pledgor is not necessary for the continued
validity and enforceability of any Loan Document to which it is a Party, but is
executed to induce the Administrative Agent and the Lenders to approve of and
otherwise enter into the Amendment No. 11.

 

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has caused this Consent and Reaffirmation of Guarantor and Pledgor to be
executed as of January 31, 2003.

 

LANDEC CORPORATION, a California
corporation

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CAL EX TRADING COMPANY,
a California corporation

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

I - 1

--------------------------------------------------------------------------------